Citation Nr: 1715153	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-22 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a status-post total knee replacement of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1967 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 videoconference hearing and a transcript of this hearing is of record.

The Board, in July 2013, denied entitlement to a disability rating in excess of 30 percent for a right knee disability, status-post total knee replacement.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated and remanded for further action by the Court in July 2014.  In September 2014 the Board remanded the claim.  In May 2015, the Board again denied the Veteran's claim, and he again appealed.  In July 2016, the Court vacated and remanded the Veteran's claim.


FINDING OF FACT

The residuals of the Veteran's right total knee replacement are not manifested by severe painful motion or weakness, extension limited to 30 degrees or greater, ankylosis, loose motion, recurrent subluxation, or lateral instability in his right knee.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent for status-post right total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right knee disability is rated under Diagnostic Code (DC) 5055, applicable to knee replacement (prosthesis).  Under DC 5055, a 100 percent rating is warranted for one year following replacement implantation.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to DCs 5256, 5261 or 5262.  The minimum rating is 30 percent.

In this regard, DC 5256 provides a 30 percent rating for favorable angle ankylosis in full extension or in slight flexion between 0 and 10 degrees; a 40 percent rating for ankylosis in flexion between 10 and 20 degrees; a 50 percent rating for ankylosis in flexion between 20 and 45 degrees; and a 60 percent rating for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, DC 5256.  The Board notes that, for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Additionally, DC 5261 provides a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  Finally, DC 5262 provides for a 30 percent rating for malunion with marked knee or ankle disability and a 40 percent rating for non-union of the tibia or fibula with loose motion requiring a knee brace.  See 38 C.F.R. § 4.71a, DC 5262. 

Normal range of motion of the knee is from 0 degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71a, Plate II. 

The Board notes that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that a disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id. 

The record reflects that the Veteran received a total right knee replacement in February 2006.  In a December 2006 rating decision, the RO assigned a total (100%) disability evaluation from the date of surgery through March 2007.  A 30 percent evaluation was assigned under DC 5055 from April 1, 2007.  

A June 2007 private medical record notes that the Veteran reported his right knee was much improved following his total knee replacement.  He described intermittent pain of 3/10 severity.  On examination, the Veteran had range of motion from 0 degrees extension to 100 degrees flexion.  There was no objective evidence of joint instability, tenderness to palpation, crepitus, or muscle atrophy.  

In November 2007, a VA examination of the right knee was conducted.  The examiner noted the Veteran's subjective complaints of looseness and pain, although he described improved symptoms following his surgery.  He reported still needing a cane for some stability.  Physical examination found no true rotatory instability to be present.  Range of motion was from 0 to 100 degrees with pain at 100 degrees.  There were no additional functional impairments due to pain, weakness, fatigability, incoordination or flare-ups.  The range of motion was the same after three repetitions.  A January 2008 file review explained that when the range of motion is written as 0 to 100 this means that extension is 0 degrees and flexion is 100 degrees. 

At an August 2010 VA examination, the Veteran reported pain in his right lower extremity, as well as a tendency for the right leg to give out.  The examiner noted that the Veteran had evidence of radiculopathy in the right lower extremity.  Range of motion was from 0 degrees extension to 115 degrees flexion with stiffness at 115 degrees.  Mild quadriceps atrophy on the right compared to the left was observed.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare ups.  No assistive devises were in place, but the Veteran reported using a cane for stability.  There was no objective evidence of joint instability.  

In March 2011, another VA examination was conducted.  He continued to complain of pain as much as 7/10 severity.  Range of motion was from 0 to 95 degrees with no pain noted.  There was no additional functional loss after repetitive use testing.  The Veteran was noted to ambulate with a cane, which he reported using primarily due to back and right leg weakness.  He denied instability symptoms in his knees.  On examination, the examiner found no appreciable AP instability and 1+ medial instability at 30 degrees flexion.  The examiner then noted slight medial instability of the right knee, but no subluxation. 

A June 2011 VA Orthopedic Surgery Outpatient Treatment Note records range of motion of the right knee from 0 to 100 degrees.  Some slight varus valgus laxity was observed, but no instability or effusion.  

At his May 2013 hearing, the Veteran testified he wore a knee, back, and ankle braces when he was physically active.

September 2013 and December 2013 VA Orthopedic Surgery Outpatient Treatment Notes reflects ongoing complaints of right lower extremity radicular pain and knee pain.  The Veteran reported wearing a knee brace and using a cane, but felt the knee was stable.  On examination, range of motion was from 0 degrees extension to 100 degrees flexion.  No effusion or erythema was observed.  Mild varus valgus laxity in extension and mid-flexion was noted, as was weakness of dorsiflexion and decreased sensation over the lateral foot and on the plantar surface.  The knee was stable to a/p drawer and an x-ray showed his right knee prosthesis is well-aligned, with no evidence of any loosening.  Regarding the Veteran's reported right lower extremity pain, the examining physician noted that "[w]hile [the Veteran's] knee has some mild laxity, it appears that the majority of his symptoms are radicular.  We have previously ruled out infection and loosening.  If his radicular pain is better managed and he is having true knee pain, we can discuss further treatment and workup."

In October 2014, the Veteran underwent another VA examination.  He reported occasional flare-ups of pain.  Range of motion was from 0 degrees extension to 110 degrees flexion with pain beginning at the endpoint of flexion.  There was no change on repetitive use testing, but the examiner noted less movement than normal and pain on movement.  Joint stability testing was normal.  Muscle strength in the lower extremities was normal.  The Veteran reported regular use of a cane.  The examiner found there was no additional increased pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.

A June 2016 VA physical therapy note shows that the Veteran was seen for complaints of chronic low back pain with bilateral hip and lower extremity pain, right greater than left, with a history of lumbar discectomy and pain with prolonged sitting, standing, and walking.  He reported occasional, but not regular use of a cane, and stated that he was independent with all activities of daily living.  On physical examination, the Veteran's deep tendon reflexes were intact and sensation was within normal limits bilaterally, but the Veteran's had diminished strength bilaterally in his lower extremities.  His gait was observed to be slow, but non-antalgic.  

Based on the above evidence, the Board finds that even when considering functional loss as is required under 38 C.F.R. §§ 4.40 and 4.45, the evidence does not support entitlement to a disability rating higher than 30 percent under DC 5055.  

Range of motion testing reflects that throughout the period on appeal, limitation of motion has been mild to moderate in nature, and despite the Veteran's subjective complaints of looseness and giving way, there is no clinical evidence of a loosening prosthesis or recurrent subluxation and extremely limited objective evidence of instability.  Thus, the Board finds that the Veteran's symptoms are most reasonably characterized as an "intermediate" degree of weakness, pain, and limitation of motion under DC 5055.  

Accordingly, the Board has considered whether a disability evaluation greater than the minimum 30 percent disability rating under DC 5055 is warranted by rating by analogy under DC 5256, 5261, or 5262.  There is no evidence that the Veteran's extension was ever limited to 30 percent or greater during the period on appeal or that he suffers from ankylosis or such extensive limitation of motion as could be rated by analogy as ankylosis.  Accordingly, a rating in excess of 30 percent is not warranted under either DC 5256 or 5261.  Additionally, while the Veteran has complained of a subjective sense of looseness and giving way in his right lower extremity and has reported wearing a brace on his right knee, there is no clinical evidence of recurrent subluxation or instability of the right knee.  Additionally, x-rays have shown that the Veteran's prosthesis is intact.  While the Veteran is competent to offer his own subjective accounts of his symptomotology, the Board gives greater weight to the clinical evidence, which does not fully corroborate the Veteran's testimony.  In the absence of objective evidence that supports the Veteran's claims of looseness and instability, the Board finds that there is no basis for him to be rated by analogy under DC 5262 for non-union of the tibia and fibula with loose motion requiring a brace.  

Finally, the preponderance of the evidence weighs against a finding that the Veteran's symptoms should be characterized as "severe."  Objective testing shows that even when accounting for the effects of pain, weakness, and fatigability, the Veteran's functional impairment due to his right knee disability is at most moderate in nature.  Throughout the period on appeal, the Veteran's range of motion of the right knee has not been limited by more than 50 percent during the period on appeal, even following repetitive testing, and the lack of objective evidence of subluxation or instability has been repeatedly noted.  The Veteran has reported being independent in his activities of daily living.  Furthermore, there is evidence that much of the Veteran's reported right lower extremity pain and weakness is due to his non-service connected lumbar radiculopathy.  While the Board acknowledges that the Veteran's symptoms of pain, weakness, and limitation of motion impact his quality of life, considering all the above evidence, his symptoms do not more closely approximate a 60 percent evaluation under DC 5055.

The Board has also considered whether a separate evaluation is warranted for instability of the right knee under 38 C.F.R. § 4.71a, DC 5257.  In this regard, the Board notes that while 38 C.F.R. § 4.71a, DC 5055, contemplates painful motion, weakness, and limitation of motion, 38 C.F.R. § 4.71a, DC 5257, contemplates recurrent subluxation and lateral instability of the joint.  Accordingly, because these are separate manifestations, such consideration does not violate the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

Under 38 C.F.R. § 4.71a , DC 5257, a knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  See 38 C.F.R. § 4.71a, DC 5257.  The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

November 2007 and August 2010 VA examinations found no rotational instability.
 
At his March 2011 VA examination the Veteran denied symptoms associated with instability.  The Veteran reported using a cane, but attributed this need to back and right leg weakness.

However, the March 2011 VA examiner did note that the Veteran had slight medial instability of the right knee, but no subluxation.  The examiner described the slight instability as "relatively clinically insignificant" currently, noting it could worsen over time to become symptomatic.  Testing results show that the Veteran had no appreciable AP instability and 1+ medial instability at 30 degrees flexion.

At his October 2014 VA examination, the Veteran had normal joint stability tests.  The examiner specifically opined that the Veteran has no lateral instability or subluxation of his right knee.

Based on the forgoing, the Board finds that the Veteran is not entitled to a separate compensable rating for recurrent subluxation and/or lateral instability under 38 C.F.R. § 4.71a, DC 5257 as the preponderance of the evidence does not show he experiences recurrent subluxation or lateral instability.  Even the 2011 VA examination report, while somewhat contradictory in its description of the Veteran's symptoms compared to objective findings, nonetheless does not indicate that lateral instability is present; but rather, that the Veteran apparently experienced, at that time, medial instability that was essentially asymptomatic (i.e. "relatively clinically insignificant").

As such, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent for right knee replacement and no separate rating for instability is warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right knee disability.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and loss of range of motion are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right knee disability.  In addition, the Board finds the record does not reflect that the Veteran's right knee disability markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

An increased rating greater than 30 percent for a right knee disability, status post total right knee replacement, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


